Citation Nr: 1746576	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

2.  Entitlement to an initial disability rating in excess of 30 percent prior to December 3, 2012 and in excess of 50 percent thereafter for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, Spouse


ATTORNEY FOR THE BOARD

M. E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993, February 1994 to December 1996, November 2003 to April 2005, and August 2008 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Although there were additional items on his initial claim and Notice of Disagreement, the Veteran perfected an appeal for the issues of entitlement to service connection to sleep apnea, and increased rating of PTSD.

In September 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board Hearing.  A hearing transcript is of record.

While on appeal, the Veteran's initial rating was increased from 30 to 50 percent disabling effective December 3, 2012.  See August 2014 rating decision.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Veteran's increased rating claim remains pending.

The issue on appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDING OF FACT

During the September 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, by and through his representative, withdrew from appeal the issues of entitlement to service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran perfected his appeal for service connection for sleep apnea in April 2013.  At the September 2016 hearing, the Veteran, by and through his representative, withdrew his appeal of entitlement to service connection for sleep apnea.  There remain no allegations of errors of fact or law for appellate consideration for the claim of sleep apnea.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

 The appeal as to the matter of entitlement to service connection for tinnitus is dismissed.

REMAND

Since his last VA examination in July 2014, the Veteran claims that his service-connected PTSD has worsened.  See Hearing Transcript.  His wife specified that she had witnessed/observed increased irritability over the past few months.  Transcript at p. 9.  A private medical opinion from September 2016 is part of the claims file, but is unclear as to the Veteran's disability level.  Accordingly, the Board finds that contemporaneous VA medical examinations are warranted to determine the current severity of the Veteran's PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400   (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to identify any treatment for PTSD and related symptoms he has had from June 2009 to the present.  Make all required attempts to obtain any records identified by the Veteran and authorized for released.  

2.  Schedule the Veteran for an appropriate VA psychiatric disorders examination to determine the manifestations and severity of his PTSD symptoms.  The examiner should review the electronic claims folder.  All pertinent signs and symptoms necessary for rating the disability should be reported, and a complete rationale must be offered for all opinions set forth in the report.


3.  After completion of the above and any additional development deemed necessary, adjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





Department of Veterans Affairs


